Citation Nr: 0033004	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
dislocation of the left shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was last before the Board in August 2000, at which 
time it was remanded to the RO for additional development.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claim.  
The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that in previous remand orders the RO 
was instructed to provide the veteran an orthopedic 
examination in order to ascertain the nature and extent of 
his service-connected left shoulder disability.  The August 
2000 remand order specifically pointed out that if the RO was 
unable to provide a VA or fee basis examination it should 
document its efforts to provide such an examination.  The 
Board cited Bolton v. Brown, 8 Vet. App. 185 (1995), as 
guidance for RO action.  The remand also instructed the RO to 
consider entitlement to a separate evaluation for surgical 
scars or muscle damage in accordance with Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Subsequent to the August 2000 remand the record indicates the 
RO requested, then canceled an orthopedic examination for the 
veteran.  A VA report printed in April 2000 includes an 
additional comment indicating that no fee basis physician 
willing to conduct an examination at the place of confinement 
was available.  An October 2000 VA report of contact noted 
that the assistant warden at the facility where the veteran 
was confined had reported that they could not transport the 
veteran to a VA medical facility because of manpower, time, 
and vehicle limitations.  He also reported that they had no 
physician on staff to conduct an examination.  It was noted 
that the veteran's sentence was scheduled to end in 
October 2010.

In Bolton, a case with very similar facts, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
case because the record contained insufficient information as 
to why a fee basis examiner was unable to conduct an 
examination at the correctional facility and why a VA 
examiner could not be directed to conduct the examination.  
In the present case, the Board finds the perfunctory 
statements of record do not indicate that the RO has made 
adequate efforts to provide the veteran an examination for 
his service-connected disability nor that the RO has provided 
a sufficient explanation as to why an examination could not 
be conducted.  In addition, the RO has not addressed the 
issue of entitlement to separate evaluations for surgical 
scars of the shoulder or muscle damage.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, this case must again be 
remanded to the RO for appropriate action.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of any recent 
treatment received for his service-
connected left shoulder disorder and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The RO must make additional efforts 
to provide the veteran an appropriate VA 
orthopedic examination to assess the 
severity of his service-connected left 
shoulder disability.  The RO should 
request that a VA examiner be directed to 
conduct the examination or provide an 
adequate explanation indicating why this 
could not be accomplished.  

3.  If a VA examiner can not conduct an 
examination, the RO should solicit a fee 
basis examiner or the organization 
responsible for the medical care for 
persons where the veteran is presently 
incarcerated to provide the examination.  
All efforts toward this end must be 
documented, including copies of any 
correspondence from examiners expressing 
an inability to perform the examination 
and specific reference to any state or 
federal laws or regulations hindering 
this action.

4.  If an examination is conducted, the 
examiner should determine the current 
nature and severity of the veteran's 
service-connected left shoulder disorder.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

The examiner is also requested to provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

In addition, the examiner should identify 
any present left shoulder scarring related 
to treatment for the service-connected 
disability.  Any pain or tenderness to 
superficial scars, limitation of motion 
related to scarring, or muscle damage 
should be noted.  A complete rationale for 
the opinions given should be provided.

5.  The RO must make a determination as to 
the issue of entitlement to separate 
evaluations for surgical scars of the left 
shoulder or muscle damage.  The veteran 
should be apprised of his right to appeal 
any adverse determination and allowed the 
requisite period of time for a response.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



